     Case 2:20-cv-02338-JAM-DMC Document 6 Filed 08/13/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    G. DANIEL WALKER,                                  No. 2:20-CV-2338-JAM-DMC-P
12                        Plaintiff,
13           v.                                          ORDER
14    S. GATES, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s complaint, ECF No. 1 (original state

19   court complaint attached to Defendants’ notice of removal).

20                  The Court is required to screen complaints brought by litigants who have been

21   granted leave to proceed in forma pauperis. See 28 U.S.C. § 1915(e)(2). Under this screening

22   provision, the Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

23   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

24   from a defendant who is immune from such relief. See 28 U.S.C. §§ 1915(e)(2)(A), (B) and

25   1915A(b)(1), (2). Moreover, pursuant to Federal Rule of Civil Procedure 12(h)(3), this Court

26   must dismiss an action if the Court determines that it lacks subject matter jurisdiction. Because

27   Plaintiff has been granted leave to proceed in forma pauperis, the Court will screen the complaint

28   pursuant to § 1915(e)(2). Pursuant to Rule 12(h)(3), the Court will also consider as a threshold
                                                        1
     Case 2:20-cv-02338-JAM-DMC Document 6 Filed 08/13/21 Page 2 of 3


 1   matter whether it has subject-matter jurisdiction.

 2                  The Federal Rules of Civil Procedure require that complaints contain a “. . . short

 3   and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

 4   8(a)(2). This means that claims must be stated simply, concisely, and directly. See McHenry v.

 5   Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are

 6   satisfied if the complaint gives the defendant fair notice of the plaintiff’s claim and the grounds

 7   upon which it rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because plaintiff

 8   must allege with at least some degree of particularity overt acts by specific defendants which

 9   support the claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it

10   is impossible for the court to conduct the screening required by law when the allegations are

11   vague and conclusory.

12                  As discussed above, Rule 8 requires a complaint contain a short and plain

13   statement of the claim. Plaintiff’s complaint refers to over 100 pages of attached documents

14   which purportedly support the factual allegations against the named defendants. This pleading

15   method does not satisfy the requirement of Rule 8(a) that claims must be stated simply, concisely,

16   and directly. To the contrary, Plaintiff’s complaint would require the Court to comb through over

17   100 pages of documents in order to determine whether Plaintiff has stated any claims upon which

18   relief can be granted. The Court’s limited judicial resources do not allow for such an

19   undertaking. It is for Plaintiff – not the Court – to formulate his claims in a way that satisfies the

20   rules. The complaint will be dismissed with leave to amend. Plaintiff is cautioned that failure to
21   file an amended complaint within the time provided may result in dismissal of the action for lack

22   of prosecution and failure to comply with court rules and orders. See Local Rule 110.

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///
                                                          2
     Case 2:20-cv-02338-JAM-DMC Document 6 Filed 08/13/21 Page 3 of 3


 1                 Accordingly, IT IS HEREBY ORDERED that:

 2                 1.    Plaintiff’s complaint, ECF No. 1, is dismissed with leave to amend; and

 3                 2.    Plaintiff shall file a first amended complaint within 30 days of the date of

 4   this order.

 5

 6   Dated: August 12, 2021
                                                        ____________________________________
 7                                                      DENNIS M. COTA
 8                                                      UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
